DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

Claims 1-10 are presented for examination in this application No. 17/045,436 filed on 10/05/2020. Claim 1 is independent. 

Examiner notes
 (A). Drawings submitted on 03/22/2019 based on PCT comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(D).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020 was filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.
Foreign - Priority    
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in French patent application no. 1853001 on 04/06/2018. Examiner further acknowledged that receiving electronics copy of French patent application. Accordingly, the foreign priority filing date is being considered by the examiner.

Claim Objection
Claims 2-3 and 6 recites the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a more clear fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. Appropriate correction is required.







Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalek (US 2018/0189045 A1).


As to claim 1, Dalke discloses a method for remotely updating software embedded in a computer storage unit of a vehicle comprising at least one human-machine interface with a display, the method comprising the steps of: 
detecting a presence of an occupant (“user”) in the vehicle (par. 0013, The invention provides a method which uses the park phase of a motor vehicle to perform an update in a control unit. If the user of the vehicle stops the motor and then leaves the car, the controller remains active in a low-power mode for a longer period of time to carry out the update. Further, see pars. 0043-004);
if no occupant is present in the vehicle, then performing the update remotely using the display of the human-machine interface (“HDMI”) in a power-saving mode (par. 0043, If the user of motor vehicle 10 then stops the motor and leaves motor vehicle 10, control device 12, the infotainment control unit, for example, remains active in low -power mode in order to load an update for a longer time. The update time is reduced for the user by this since he is not conscious of the update during park phase P. A larger battery is also not needed for this even though a longer after-run cycle occurs, that is, the operational time of control unit 12 after switching the motor off. Using the described methods, the after-run cycle can be increased by a factor of six without the energy consumption of control unit 12 being larger as a result than would be the case if control unit 12 were fully operational during the park phase in order to carry out the update. Further, see pars. 0041. Note: HDMI / infotainment here in consider to be an display of the human machine interface, see pars.0018, 0035).  

As to claim 3, Dalke discloses the updating method wherein during the step of detecting a presence in the vehicle comprises: 3 PEUG F677W1 - Preliminary Amendment 14092685.v1Int'l App. No. PCT/FR2019/050661 Preliminary Amendment Filed With the Application 
- a step of detecting a locking action of the vehicle when the vehicle is stationary, and/or - a step of sending an interrogative message to said at least one human- machine interface unit and not receiving a response within a preset time, and/or - a step of checking a state of vacancy of the vehicle seats, and/or - a step of checking an absence of an ignition key in the vehicle (par. 0033, In motor vehicle 10, it can be provided that control unit 12 receives an ignition-off signal Z via communication bus 22 at the beginning of a park phase if the user switches off motor vehicle 10, which means turns off the drive motor, and removes an ignition key from the ignition switch).  

As to claim 8, Dalke discloses the updating method wherein the updating step is preceded by a step of checking a level of power available in the vehicle, and wherein the updating step is performed only when the level of power available exceeds a preset minimum reserve (par. 0041, … an amount of energy Inorm can flow to supply connection 14. Upon receiving ignition-off signal Z, power domain 38 in the example is switched off via power controller 24 and peripheral components 50 and GPU 54, for example, are switched off via system SoC 1. In this way, the power consumption is reduced to a level of Ilow. So that motor vehicle battery 18 is protected over time t even under low energy usage with the current Ilow and the ability of motor vehicle 10 to restart is not endangered, within park phase P, the operation of control unit 12 for the update operation … . Further see pars. 0013, 0019, 0023 and 0043-0047).  

As to claim 10, Dalke discloses a motor vehicle comprising at least one computer-readable storage medium with a computer program stored therein (par. 0038, SDIO controller (SDIO memory controller for SD cards), a memory controller for RAM chips 56 and a memory controller for flash memory chips 58 for non-volatile data storage. In the illustrated example, operating software 60 for control unit 12 which is used to operate control unit 12 during normal operation, which means when motor vehicle 10 is switched on, is stored in flash memory chip 58. Operating software 60 is updated with an update during the park phase using peripheral 52, i.e. using processor core 48, RAM chips 56 and the memory controller. Further, at claim 18, the update data is read out from a portable storage medium connected to the control unit during the parking phase);  
computer program being arranged to execute by a computing unit of the vehicle (par. 0013, a method which uses the park phase of a motor vehicle to perform an update [i.e. execute the program] in a control unit. If the user of the vehicle stops the motor and then leaves the car, the controller remains active in a low-power mode for a longer period of time to carry out the update. The method according to the invention provides that devices in the motor vehicle are switched off during the parking phase in which the ignition of the motor vehicle is switched off. At least one electronic component of the control unit which is not required for the update is also actually turned off. The switching off occurs as a function of an ignition-off signal which is sent out in the motor vehicle to the control unit to initiate the parking phase, for example, via a communication bus in the motor vehicle. The control unit thus receives the ignition-off signal and subsequently switches off at least one electronic component).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being obvious over Dalek (US 2018/0189045 A1) in view of Searle et al (US 2016/0294614 A1).

As to claim 2, Dalke does not explicitly disclose display a final update report on said at least one human-machine interface.

However, Searle discloses the updating method wherein during the step of using the display of the human- machine interface in power-saving mode, the display is used only:
- to display a final update report on said at least one human-machine interface and/or - if an occupant re-enters the vehicle before the end of the update (par. 2882-2887, Connected Infotainment FIS…CI application or the update module installation process. Logs are in a structured format that supports analysis of the log events. Logs can be associated with any area of software organization and operation. These include, software faults, reporting of installation success or general application function. Log levels can be used to classify logging data and which levels are persisted can control the verbosity of logging and it is expected that the focus of logging will change at different stages of production. Preconditions:--The system is booted sufficiently for components to potentially log. Postconditions: Log has been created and stored on the file system Actors CI Component. Further, see par. 0127Note: the user may utilize the connected device (e.g., the user interface of the vehicle's infotainment system) to select a desired app available from a storefront server, see par. 0089).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method comprising an initial step of connecting to a remote server and of receiving an update request, as disclosed by Searle, for the purpose of providing update confirmation to confirm receipt of logged events data the data storage and/or the analytics send by server. (see par. 0127 of Searle)

As to claim 4, Searle discloses the updating method comprising an initial step of connecting to a remote server and of receiving an update request (Figs. 3, 5, 6, 9, 32, pars. 0078-0088,  update download request may be received at 601. For example, the update download request may be received by an update server from a device. In one implementation, the update server may be dedicated to a particular OEM product provider (e.g., vehicle manufacturer). For example, data collected (e.g., logs) and/or provided (e.g., updates) by such update server … In addition, the SOTA server may facilitate distribution and updates of apps that may be obtained by a user (e.g., a car owner) for the connected device. For example, OMA-DM protocol may be utilized to facilitate such remote management (e.g., utilized to synchronize information regarding the vehicle's state between the SOTA server and the vehicle. Further, see pars. 0089, 0091, 0112, 0125, 0133).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method comprising an initial step of connecting to a remote server and of receiving an update request, as disclosed by Searle, for the purpose of providing to a user installation information and approval should be obtained before installing an update and further installation confirmation may be skipped if an update is mandatory and/or critical. (see par. 0060 of Searle)

As to claim 5, Searle disclose the updating method wherein the updating step is performed only when the vehicle is stationary (Searle, par. 0085, A determination may be made at 721 whether rules associated with the module are satisfied. For example, a rule may be to verify whether dependent SUMs have been installed. In another example, a rule may be to check for presence or absence of a specified device component (e.g., ECU) and/or for a specified state of the device component (e.g., the component is turned off, the component uses a specified firmware version). In yet another example, a rule may be to check the state of the device (e.g., the vehicle is stationary. Further, see par. 0076).  



As to claim 6, Searle discloses the updating method wherein if an occupant is present in the vehicle, then the update: 
- is deferred if it is not a priority update, and the step of detecting presence is repeated after detecting an opening of a door and/or a locking of the vehicle; or - is performed if it is a priority update (Searle at par. 0055, The update server may send an update notification 329 to the device. For example, the update server may send the update notification to notify the device regarding any applicable updates. In one implementation, the update notification may include the device's identifier (e.g., a device token used to identify the device anonymously), a list of updates available for the device, description of each update, an update package identifier associated with each update, priority associated with each update, and/or the like. For example, the update server may provide the following example update notification. Further, see pars. 0074, 0094, 0143).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek 

As to claim 9, Searle discloses the updating method comprising a step of reinstalling the initial version of the software if an error or incompatibility is detected during the update (Searle at pars. 0850-0852, The CF Installer marks the single file in the update as UPDATE_FAILED_HAVE_DATA [0851] 34 If any file fails to install, then the CF Installer should not process the next [0852] 35 If any node failed to install, then the update is reverted [i.e. reinstalled]. Further, see pars. 0518, 0956). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include the updating method performed if it is a priority update, as disclosed by Searle, for the purpose of identifying update has an error and reverting back to previous update until no error during the update procedure. (see par. 00518, 0956 of Searle)

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Dalek (US 2018/0189045 A1) in view of Hoffman et al (US 2015/0007155 A1).

As to claim 7, Dalke and Searle does not explicitly disclose displaying a final update report on said display if the level of power available in the vehicle is insufficient to perform the update.
 the updating method wherein, if an occupant is determined to be present4PEUG F677W1 - Preliminary Amendment 14092685.v1Int'l App. No. PCT/FR2019/050661Preliminary AmendmentFiled With the Applicationin the vehicle, then the update is preceded by a step of checking a level of power available in the vehicle (par. 0032, Block 94 relates to assessing the readiness of the vehicle to perform the update and is described predominately with respect to assessing power/energy levels needed to power the components associated with the update for a period of time sufficient to insure the update is fully completed); and 
the method further comprising a step of displaying an invitation on the display on said at least one human-machine interface to perform the update by displaying only a final update report on said display if the level of power available in the vehicle is insufficient to perform the update with a use of said at least one human-machine interface during the update (par. 0029-0035, … a wake-up signal/message received of the CAN, a real-time communication (RTC) message, short message service (SMS) message, … including a capacity of a vehicle battery to provide the power or energy needed to operate the controller, module and/or other vehicle components for a period of time sufficient to start and finish the update without a loss of power. The vehicle battery being assessed may correspond with an accessory battery, starting battery or low voltage battery included within the vehicle to power the controller. … Block 94 relates to assessing the readiness of the vehicle to perform the update and is described predominately with respect to assessing power/energy levels needed to power the components associated with the update for a period of time sufficient to insure the update is fully completed. … The controller may be configured to make a final timing assessment just before instructing the module to read/write date to memory in order to insure sufficient power is available to complete the update).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Dalek to include displaying a final update report on said display if the level of power available in the vehicle is insufficient to perform the update, as disclosed by Searle, for the purpose of making sure that update operations needed to insure sufficient resources / power are available to complete the update. (see par. 0029 of Hoffman)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199